--------------------------------------------------------------------------------

EXHIBIT 10.03
 
ALLIANCE BERNSTEIN L.P.
2010 LONG TERM INCENTIVE PLAN


Effective as of July 1, 2010 and with Amendments through May 15, 2012


SECTION 1. Purpose.
 
The purpose of the AllianceBernstein L.P. 2010 Long Term Incentive Plan (the
“Plan”) is to promote the interest of AllianceBernstein L.P. (together with any
successor thereto, the “Partnership”) by (i) attracting and retaining talented
officers, employees and directors of the Partnership and its Affiliates, (ii)
motivating such officers, employees and directors by means of
performance-related incentives to achieve longer-range business and operational
goals, (iii) enabling such officers, employees and directors to participate in
the long-term growth and financial success of the Partnership, and (iv) aligning
the interests of such officers, employees and directors with those of
AllianceBernstein Holding L.P (“Holding”) Unitholders.
 
SECTION 2. Definitions.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Partnership and (ii) any entity in which the Partnership has a
significant equity interest, in either case as determined by the Committee.
 
“Award” shall mean any Option, Restricted Unit, Phantom Restricted Unit or Other
Unit-Based Award.
 
“Award Agreement” shall mean any written agreement, contract, offer letter or
other instrument or document evidencing any Award.
 
 
“Board” shall mean the Board of Directors of the general partner of the
Partnership.
 
“Cause” shall mean with respect to a Participant’s Termination of Employment,
unless otherwise specified in the applicable Award Agreement, any of the
following: (a) conviction, whether following trial or by plea of guilty or nolo
contendere (or similar plea), in a criminal proceeding (i) on a misdemeanor
charge involving fraud, false statements or misleading omissions, wrongful
taking, embezzlement, bribery, forgery, counterfeiting or extortion; (ii) on a
felony charge; or (iii) on a charge equivalent to any of the charges set forth
in clauses (i) and (ii) in any jurisdiction that does not use such designations;
(b) engaging in any conduct that constitutes an employment disqualification
under applicable law (including any “statutory disqualification”, as defined
under the Exchange Act); (c) failure to perform satisfactorily the duties
associated with the Participant’s job function or to follow reasonable requests
of his or her manager; (d) violation of any securities or commodities laws, any
rules or regulations issued pursuant to such laws, or the rules and regulations
of any securities or commodities exchange or association to which the
Partnership or any Affiliate is subject; (e) violation of any Partnership policy
concerning confidential or proprietary information, or material violation of any
other Partnership policy in effect from time to time; (f) engaging in any act or
making any statement which impairs, impugns, denigrates, disparages or
negatively reflects upon the name, reputation or business interests of the
Partnership or any Affiliate; or (g) engaging in any conduct detrimental to the
Partnership or any Affiliate, including any activity deemed by management, the
Committee or the Board to be competitive with the Partnership or any Affiliate.
With respect to a Participant’s Termination of Directorship, unless otherwise
specified in the applicable Award Agreement, “cause” shall mean an act or
failure to act that constitutes cause for removal of a director under applicable
Delaware law.
 
“Closing Price” on any date shall mean the closing price for a Unit or, if no
sale of a Unit occurred on such date, the closing price for a Unit on the most
recent preceding date on which the sale of a Unit occurred, in either case as
reported on the principal stock market or exchange on which the Units are quoted
or traded on such date or, if the Units are not so quoted or traded on such
date, in such manner as determined by the Committee in its sole discretion.
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean the Compensation Committee of the Board as appointed from
time to time by the Board, or another committee of the Board designated by the
Board to administer the Plan.
 
“Eligible Employee” shall mean any employee of the Partnership or any Affiliate.
 
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean, unless otherwise required by any applicable
provision of the Code, as of any date and except as provided below, (i) with
respect to a Unit, the Closing Price for such Unit on such date, and (ii) with
respect to any other property, the fair market value of such property as
determined by the Board or the Committee in its sole discretion.
 
“Non-Management Director” shall mean a member of the Board who is (i)
“independent” within the meaning of Section 303A.02 of the New York Stock
Exchange Listed Company Manual or other applicable law or applicable stock
exchange rules, as determined by the Board in its business judgment, or (ii) a
former executive or former employee of an affiliate of Holding (for this purpose
only, “affiliate” includes any company or other entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, the Partnership).
1

--------------------------------------------------------------------------------

“Option” shall mean an option granted under Section 6(a).
 
“Other Unit-Based Award” shall mean any right granted under Section 6(c).
 
“Participant” shall mean any Eligible Employee or Non-Management Director
granted an Award under the Plan.
 
“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.


“Phantom Restricted Unit” shall mean any Award granted under Section 6(b) as a
Phantom Restricted Unit.
 
“Prior Plan” shall mean either of the Partnership’s (i) Amended and Restated
1997 Long Term Incentive Plan as amended and restated effective as of January 1,
2005 (as amended through November 28, 2007) or (ii) Century Club Plan.
 
“Restricted Unit” shall mean any Unit granted under Section 6(b) as a Restricted
Unit.
 
“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by an entity or business
acquired by the Partnership or any Affiliate, or with which the Partnership or
any Affiliate combines.
 
“Termination” shall mean a Termination of Directorship or Termination of
Employment, as applicable.
 
“Termination of Directorship” shall mean that a Participant has ceased to be a
director of the Partnership; except that if the Participant becomes an Eligible
Employee upon the termination of his or her directorship, unless otherwise
determined by the Board or the Committee in its sole discretion, the Participant
shall not experience a Termination until the Participant has a Termination of
Employment.
 
“Termination of Employment” shall mean: (a) a termination of employment of a
Participant from the Partnership and its Affiliates; or (b) an entity employing
a Participant ceasing to be an Affiliate, unless the Participant otherwise is,
or thereupon becomes, employed by the Partnership or another Affiliate at the
time the entity ceases to be an Affiliate. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Employment in the Award Agreement
or, if no rights of a Participant are adversely affected, may otherwise define
Termination of Employment thereafter.
 
“Units” shall mean units representing assignments of beneficial ownership of
limited partnership interests in Holding.
 
SECTION 3. Administration.
 
(a) Authority of Committee. The Plan shall be administered by the Committee.
Subject to the terms of the Plan and applicable law, in addition to other
express powers and authorizations conferred on the Committee by the Plan, and
except as otherwise limited by the Board, the Committee shall have full power
and authority to (i) designate Participants; (ii) determine the type or types of
Awards to be granted to an Eligible Employee or, subject to Section 3(b), a
Non-Management Director; (iii) determine the number of Units to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of Awards,
not inconsistent with the terms of the Plan; (v) determine whether, to what
extent and under what circumstances Awards may be exercised, settled, canceled,
forfeited or suspended and the method or methods by which Awards may be
exercised, settled, canceled, forfeited or suspended; (vi) determine whether and
under what circumstances Awards may be exercised for or settled in cash, Units
and/or Restricted Units, (vii) determine whether, to what extent and under what
circumstances cash, Units and/or Restricted Units payable with respect to an
Award shall be deferred either automatically or at the election of the holder
thereof or of the Committee, and in any event, in accordance with Section 409A
of the Code; (viii) determine whether to require a Participant, as a condition
of the granting of an Award, to not sell or otherwise dispose of Units acquired
pursuant to the exercise or settlement of the Award for a period of time as
determined by the Committee, in its sole discretion; (ix) determine the terms of
any Award Agreement, including terms relating to retirement, forfeiture,
termination, garden leave and restrictive covenants (such as non-competition,
non-solicitation and non-disparagement); (x) determine whether an Option shall
cease to be exercisable or an Award shall be forfeited, or that proceeds or
profits applicable to an Award shall be returned to the Partnership, in each
case, in the event that the applicable Participant fails to adhere to the terms
and conditions specified in the applicable Award Agreement; (xi) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (xii) establish, amend, suspend or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (xiii) subject to the terms of the Plan and
applicable law, delegate to one or more officers or managers of the Partnership
or any Affiliate, or to a committee of such officers or managers, the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend or terminate Awards held by, individuals who receive Awards
as part of recruitment, severance or retirement arrangements and/or Eligible
Employees who are not executive officers or directors of the Partnership for
purposes of Section 16 of the Exchange Act, or any successor section thereto, or
who are otherwise not subject to such Section; and (xiv) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.
 
(b) Grants of Awards to Non-Management Directors. Notwithstanding the provisions
of Section 3(a), grants of Awards to Non-Management Directors must be approved
by the Board.
2

--------------------------------------------------------------------------------

(c) Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, and subject to Section 3(b), all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all Persons, including the
Partnership, any Affiliate, any Participant, any holder or beneficiary of any
Award, any Unitholder and any Eligible Employee or any Non-Management Director.
 
(d) Guidelines. Subject to Section 8, the Committee shall have the authority to:
(i) adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan and perform all acts, including the delegation of its
responsibilities (to the extent permitted by applicable law and applicable stock
exchange rules), as it shall, from time to time, deem advisable; (ii) construe
and interpret the terms and provisions of the Plan and any Award (and any
agreements relating to the Plan or such Award); and (iii) otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. Notwithstanding the foregoing, no action of
the Committee under this Section 3(d) shall materially reduce the rights of any
Participant relating to any existing Award without the Participant’s consent. To
the extent applicable, the Plan is intended to comply with the applicable
requirements of Rule 16b-3 under the Exchange Act, and the Plan shall be
limited, construed and interpreted in a manner so as to comply therewith.
Without limiting the generality of the foregoing, the Committee may adopt
special guidelines and provisions for persons who are residing in or employed
in, or subject to the taxes of, any domestic or foreign jurisdictions, to comply
with applicable laws, regulations, or accounting, listing or other rules with
respect to such domestic or foreign jurisdictions, including but not limited to
otherwise defining Fair Market Value and Closing Price.
 
(e) Assistance of Employees and Advisors; Liability and Indemnification.
 
(i) The Committee may designate employees of the Partnership and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers or other employees to execute agreements or other
documents on behalf of the Committee.
 
(ii) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Partnership. The Committee, its members and any person designated
pursuant to Section 3(e)(i) shall not be liable for any action or determination
made in good faith with respect to the Plan. To the maximum extent permitted by
applicable law, no officer of the Partnership or member or former member of the
Committee or the Board shall be liable for any action or determination made in
good faith with respect to the Plan or any Award.
 
(iii) To the maximum extent permitted by applicable law and the amended and
restated agreements of limited partnership of the Partnership and/or Holding
(“Organizational Documents”), each officer and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Partnership
and Holding against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Committee) or liability (including any sum paid in
settlement of a claim with the approval of the Committee), and advanced amounts
necessary to pay the foregoing at the earliest time and to the fullest extent
permitted, arising out of any act or omission to act in connection with the
administration of the Plan, except to the extent arising out of such officer’s,
member’s or former member’s own fraud or bad faith. Such indemnification shall
be in addition to any rights of indemnification such officer, member or former
member may have under applicable law or under the Organizational Documents, the
organizational documents of any Affiliate or any agreement of indemnification.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under the Plan.
 
SECTION 4. Units Available for Awards.
 
(a) Units Available.
 
(i) Subject to adjustment as provided in Sections 4(b) and (c), the number of
Units with respect to which Awards may be granted under the Plan shall be 30
million, less one Unit for every one Unit that was subject to an award
(including options) granted after the effective date of the Plan under either of
the Prior Plans. Any Units that are subject to Awards (including Options) shall
be counted against this limit as one Unit for each Unit granted.
 
(ii) If any Units covered by an Award granted under the Plan (other than
Substitute Awards) or by an award granted after the effective date of the Plan
under either of the Prior Plans, or to which such Award or award related, are
forfeited, or if such Award or award terminates or is canceled without the
delivery of Units, or is exercised for or settled in cash, then the Units
covered by such Award or award, or to which such Award or award relates, or the
number of Units otherwise counted against the aggregate number of Units with
respect to which Awards may be granted, to the extent of any such forfeiture,
termination, cancellation, or cash exercise or settlement, shall again become
Units with respect to which Awards may be granted in accordance with this
Section 4.
 
(b) Availability of Certain Units.
 
(i) In determining the number of Units available for Awards, if Units otherwise
deliverable in respect of Awards under the Plan (other than Substitute Awards)
or awards granted after the effective date of the Plan under either of the Prior
Plans are withheld for payment of withholding taxes in respect of such Awards or
awards, the number of Units so withheld shall be available for Awards under the
Plan.
3

--------------------------------------------------------------------------------

(ii) Units reacquired by the Partnership on the open market or otherwise also
shall be available for Awards under the Plan, provided that the aggregate number
of such reacquired Units the Partnership may use to make Awards under the Plan
shall not exceed 30 million; and provided further that the Partnership may use
up to 30 million additional such reacquired Units to make Awards under the Plan
if and to the extent that Units with respect to which Awards may be granted
under Section 4(a)(i) above have not been granted.
 
(iii) The Units available for Awards under the Plan shall also be available to
exchange for units of limited partnership interest in the Partnership on a
one-for-one basis if, and to the extent to which, the Partnership issues such
units to Eligible Employees under the Partnership’s employee incentive
compensation programs. Any Units that are so exchanged will be counted against
the Unit limit under the Plan.
 
(iv) To avoid double-counting, any Units underlying Substitute Awards shall not
be counted against the Units available for Awards under the Plan. Additionally,
in the event that an entity acquired by the Partnership or an Affiliate, or with
which the Partnership or an Affiliate combines, has securities available under a
pre-existing plan approved by equity holders and not adopted in contemplation of
such acquisition or combination, the securities available for grant pursuant to
the terms of such pre-existing plan (as adjusted, to the extent appropriate,
using the exchange ratio or other adjustment or valuation ratio or formula used
in such acquisition or combination to determine the consideration payable to the
holders of securities of the entities party to such acquisition or combination)
may be used for Awards under the Plan and shall not reduce the number of Units
authorized for grant under the Plan; provided that Awards using such available
securities shall not be made after the date awards or grants could have been
made under the terms of the pre-existing plan, absent such acquisition or
combination, and shall not be made to individuals who were employed by the
Partnership or its Affiliates immediately before such acquisition or
combination.
 
(c) Adjustments.
 
(i) In the event that any distribution (whether in the form of cash, limited
partnership interests, other securities or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase,
or exchange of limited partnership interests or other securities of the
Partnership or Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of the Partnership or Holding, any
incorporation (or other change in form) of the Partnership or Holding, or other
similar transaction or event affects the Units such that an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust, as applicable,
(A) the number of Units or other securities of the Partnership or Holding (or
the number and kind of other securities or property) with respect to which
Awards may be granted under Sections 4(a) and (b), (B) the number of Units or
other securities of the Partnership or Holding (or the number and kind of other
securities or property) subject to outstanding Awards, and (C) the exercise or
purchase price with respect to any Award, or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award. In the event
of incorporation (or other change in form) of the Partnership or Holding, the
Committee shall make such adjustments as it deems appropriate and equitable with
respect to Options for the optionee to purchase stock in the resulting
corporation in place of the Options. Any such adjustment or arrangement may
provide for the elimination without compensation of any fractional Unit which
might otherwise become subject to an Option, and shall be subject to Section
3(c).
 
(ii) In the event of (A) the consummation of any merger or consolidation of the
Partnership or Holding in which the Partnership or Holding (as applicable) is
not the continuing or surviving entity, (B) any transaction that results in the
acquisition of all or substantially all of the outstanding Units by a single
person or entity or by a group of persons and/or entities acting in concert, or
(C) the sale or transfer of all or substantially all of the Partnership’s or
Holding’s assets (each of the foregoing being referred to as an “Acquisition
Event”), then the outstanding Awards held by each Participant shall be subject
to the agreement with respect to such Acquisition Event, which agreement may,
subject to the terms of the applicable Award Agreements and in accordance with
Section 409A of the Code, provide for (i) the continuation or assumption of such
Awards by the Partnership or Holding (or the successor or surviving entity);
(ii) the substitution for such Awards by such successor or surviving entity with
equity-based awards with substantially the same terms and economic value; (iii)
the acceleration prior to the closing of such Acquisition Event of the vesting
and exercisability of any such Awards that are Options or Other Unit-Based
Awards that are scheduled to become exercisable by such Participant, and the
expiration of such Awards to the extent not timely exercised by such Participant
prior to such closing or such other earlier time determined by the Committee,
after reasonable advance written notice thereof to such Participant; provided
that any such exercise shall be contingent on the consummation of such
Acquisition Event; and/or (iv) the cancellation of all or any portion of such
Awards as of immediately prior to such Acquisition Event, in exchange for a cash
payment on such terms and conditions as determined by the Committee, the amount
of which may be zero in the case of any Option with an exercise price that
exceeds the Fair Market Value of the Units subject to such Option.
 
SECTION 5. Eligibility.
 
All Eligible Employees and Non-Management Directors shall be eligible to be
granted Awards and to be designated as Participants under the Plan. Awards and
actual participation in the Plan shall be determined by the Committee (subject
to Section 3(b)) or the Board in its sole discretion.
4

--------------------------------------------------------------------------------


SECTION 6. Awards.
 
(a) Options.
 
(i) Grant. Subject to the terms of the Plan, the Committee shall (subject to
Section 3(b)) have sole and complete authority to determine the Eligible
Employees and Non-Management Directors to whom Options shall be granted and,
with respect to each Option, the number of Units to be covered by such Option,
the exercise price of such Option and the conditions and limitations applicable
to the exercise of such Option.
 
(ii) Exercise Price. The exercise price of an Option shall be not less than the
Fair Market Value of the Units subject to the Option on the date the Option is
granted.
 
(iii) Exercise. The Committee shall specify in the applicable Award Agreement
the rate at which an Option shall become initially exercisable. No Option shall
be exercisable after the expiration of ten years from the date of grant. The
right to exercise an Option shall be cumulative, so that to the extent that an
Option is not exercised when it becomes initially exercisable, it shall be
exercisable at any time thereafter until the expiration of the term of the
Option. The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal or state securities laws, as it may deem necessary or advisable.
 
(iv) Prohibition on Re-pricing. Other than pursuant to Section 4(c), in the
absence of approval by the holders of Units, neither the Board nor the Committee
shall be permitted to (A) lower the exercise price per Unit of an Option after
it is granted, (B) cancel an Option when the exercise price per Unit exceeds the
Fair Market Value of the underlying Units in exchange for cash or another Award
(other than in connection with Substitute Awards), or (C) take any other action
with respect to an Option that may be treated as a re-pricing under the rules
and regulations of the New York Stock Exchange or the applicable stock exchange
upon which the Units are then listed.
 
(v) Termination by Death or Disability. Except as otherwise (A) provided in the
applicable Award Agreement or (B) determined by the Committee at grant or (if no
rights of the Participant are adversely affected) thereafter, if a Participant’s
Termination is by reason of death or “disability” (as defined in the applicable
Award Agreement), all Options that are held by such Participant (whether or not
they have previously vested) at the time of such Termination may be exercised by
such Participant (or, in the case of death, by the legal representative of the
Participant’s estate) at any time within a period of one year from the date of
such Termination, but in no event beyond the expiration of the stated term of
such Options; provided, however, that in the case of “disability”, if such
Participant dies within such exercise period, all unexercised Options held by
such Participant (whether or not they have previously vested) shall thereafter
be exercisable for a minimum period of six months from the date of such death,
but in no event beyond the expiration of the stated term of such Option.
 
(vi) Termination for Cause. Except as otherwise (A) provided in the applicable
Award Agreement or (B) determined by the Committee at grant or (if no rights of
the Participant are adversely affected) thereafter, if a Participant’s
Termination is (i) for Cause or (ii) a voluntary Termination after the
occurrence of an event that would be grounds for a Termination for Cause, all
Options then held by such Participant (whether or not they have previously
vested) shall thereupon terminate and expire as of the date of such Termination
or, if earlier, the date of the Cause event. If a Participant’s service with the
Partnership is suspended pending an investigation of whether such Participant
shall be terminated for Cause, all of such Participant’s rights under any Option
shall be suspended during the period of investigation.
 
(vii) Termination without Cause. Except as otherwise (A) provided in the
applicable Award Agreement or (B) determined by the Committee at grant or (if no
rights of the Participant are adversely affected) thereafter, if a Participant’s
Termination is without Cause (other than by reason of death or “disability” or
such Participant’s voluntary Termination), all Options held by such Participant
that are vested and exercisable at the time of such Termination may be exercised
by such Participant at any time within a period of 90 days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Options.
 
(viii) Voluntary Termination. Except as otherwise (A) provided in the applicable
Award Agreement or (B) determined by the Committee at grant or (if no rights of
the Participant are adversely affected) thereafter, if a Participant’s
Termination is by reason of such Participant’s voluntary Termination, all
Options then held by such Participant (whether or not they have previously
vested) shall terminate and expire as of the date of such Termination.
 
(ix) Unvested Options. Except as otherwise (A) provided in the applicable Award
Agreement or in Section 6(a)(v) or (B) determined by the Committee at grant or
(if no rights of the Participant are adversely affected) thereafter, Options
that are not vested as of the date of a Participant’s Termination of Employment
shall terminate and expire as of the date of such Termination.
 
(b) Restricted Units and Phantom Restricted Units.
 
(i) Grant. Subject to the terms of the Plan, the Committee shall (subject to
Section 3(b)) have sole and complete authority to determine the Eligible
Employees and Non-Management Directors to whom Restricted Units and Phantom
Restricted Units shall be granted, the number of Restricted Units and/or Phantom
Restricted Units to be granted to each Participant, the duration of the period
during which, and the conditions under which, the Restricted Units and/or
Phantom Restricted Units vest, are distributed and may be forfeited to the
Partnership, and the other terms and conditions of such Awards. Except for
restrictions applicable to non-routine Awards (e.g., Awards for recruitment,
severance or retirement) and Substitute Awards, restrictions applicable to
Awards of Restricted Units and/or Phantom Restricted Units that lapse purely
based on service shall lapse over a period of not less than three years (whether
such lapse occurs ratably or otherwise, so long as such restrictions lapse not
more than 50% in the first year), except upon a Termination due to death,
“disability” or “retirement” (as such terms are defined in the applicable Award
Agreement), or a change in control, unless (A) the grant of an Award (or
acceleration of the lapse of restrictions applicable to an outstanding Award) is
authorized by the Committee or the Board and (B) the cumulative number of Units
subject to such Awards does not exceed 5% of the number of Units available for
grant pursuant to Section 4(a) (as may be adjusted pursuant to Sections 4(b) and
(c)); and provided that, where duly authorized by the Committee or the Board,
continued vesting of Awards after a Termination in circumstances where such
continued vesting is conditioned on compliance with (A) one or more restrictive
covenants, and/or (B) a standard of conduct regarding appropriate consideration
of risk set forth in the applicable Award Agreement, shall count towards
satisfying the minimum vesting requirement of this Section 6(b)(i).
5

--------------------------------------------------------------------------------

(ii) Transfer Restrictions. Subject to Section 7(c), Restricted Units and
Phantom Restricted Units may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as provided in the Plan or the applicable Award
Agreement. Any certificate issued in respect of Restricted Units with respect to
which transfer restrictions remain in effect shall bear a legend describing the
restrictions to which the Restricted Units are subject. Upon the lapse of the
restrictions applicable to such Restricted Units, the holder thereof may
surrender to the Partnership the certificate or certificates representing such
Units and receive in exchange therefor a new certificate or certificates
representing such Units free of the legend (or an electronic transfer of such
Units to a designated brokerage account of such holder’s choosing) and a
certificate or certificates representing the remainder of the Units, if any,
with the legend.
 
(iii) Payment. Any Phantom Restricted Unit shall have a value equal to the Fair
Market Value of a Unit. Phantom Restricted Units shall be paid in Units, other
securities, cash or other property, as determined in the sole discretion of the
Committee, upon the lapse of the restrictions applicable thereto, or otherwise
in accordance with the applicable Award Agreement.
 
(iv) Termination. Except as otherwise (A) provided in the applicable Award
Agreement or (B) determined by the Committee at grant or (if no rights of the
Participant are adversely affected) thereafter, subject to the terms of the
Plan, upon a Participant’s Termination for any reason during the relevant
restriction period, all Restricted Units and Phantom Restricted Units still
subject to restriction will vest, continue to vest, be settled or be forfeited
in accordance with the terms and conditions established by the Committee at
grant or thereafter (if no rights of the Participant are adversely affected).
 
(c) Other Unit-Based Awards. The Committee shall (subject to Section 3(b)) have
authority to grant to Eligible Employees and/or Non-Management Directors an
Other Unit-Based Award, which shall consist of any right (including, without
limitation, Unit appreciation rights and performance Awards) which is (i) not an
Award described in Section 5, 6(a) or 6(b), and (ii) an Award of Units or an
Award denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Units (including, without limitation,
securities convertible into Units), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and the
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Unit-Based Award.
 
SECTION 7. General Provisions Applicable to Awards.
 
(a) Awards May be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Partnership or any Affiliate. Awards granted in
addition to or in tandem with such other Award or award may be granted either at
the same time as or at a different time from the grant of such other Award or
award.
 
(b) Forms of Payment by the Partnership Under Awards. Subject to the terms of
the Plan and of any applicable Award Agreement and the requirements of
applicable law, payments or transfers to be made by the Partnership or an
Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine, including cash, Units, other
securities, other Awards or other property, or any combination thereof, and may
be made in a single payment or transfer, in installments, or on a deferred
basis, in each case in accordance with rules and procedures established by the
Committee in accordance with Section 409A of the Code. Such rules and procedures
may include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments.
 
(c) Limits on Transfers of Awards. Except as otherwise provided by the
Committee, no Award shall be transferable by a holder other than by will or the
laws of descent and distribution.
 
(d) Terms of Awards. The term of each Award shall be for such period as may be
determined by the Committee, to the extent not inconsistent with the terms of
the Plan.
 
(e) Consideration for Grants. Awards may be granted for no cash consideration,
for such nominal cash consideration as may be required by applicable law or for
such greater amount as may be established by the Committee.
 
(f) Distributions and Distribution Equivalents. Subject to the terms of the Plan
and compliance with Section 409A of the Code, the terms of any Award other than
an Option (including a deferred Award) may provide, if so determined by the
Committee in its sole discretion, for the payment of cash, Units or other
property in respect of Unitholder distributions relating to the number of Units
subject to such Award.
6

--------------------------------------------------------------------------------


SECTION 8. Amendment and Termination.
 
(a) Amendments to the Plan. The Board or the Committee may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without the approval of the limited
partners of Holding (i) to increase the aggregate number of Units that may be
issued under the Plan (except by operation of Section 4(c) or solely to reflect
a reorganization, Unit split, merger, spinoff or similar transaction); (ii)
change the maximum term of any Option; (iii) extend the period during which new
Awards may be granted under the Plan; (iv) expand the types of Awards available
under the Plan; (v) materially expand the class of officers, employees or
directors eligible to participate in the Plan; (vi) alter Section 6(a)(iv) or
any other language regarding re-pricing; or (vii) if such approval is necessary
to comply with any tax or regulatory requirement for which or with which the
Committee deems it necessary or desirable to qualify or comply. Notwithstanding
anything to the contrary herein, the Committee may amend the Plan in such manner
as may be necessary or advisable so as to have the Plan conform with local rules
and regulations in any jurisdiction outside the United States.
 
(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided,
however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of such
Participant, holder or beneficiary.


SECTION 9. Miscellaneous.
 
(a) No Rights to Awards. No Eligible Employee, Non-Management Director,
Participant or other Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Eligible Employees,
Non-Management Directors, Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards need not be the same with respect to each
recipient.
 
(b) Unit Certificates. All certificates for Units or other securities of the
Partnership or any Affiliate delivered under the Plan pursuant to any Award or
the exercise or settlement thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which such Units or other securities are
then listed, and any applicable federal, state or foreign laws or regulations,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(c) Withholding. A Participant may be required to pay to the Partnership or any
Affiliate, and the Partnership or any Affiliate shall have the right and is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or the Plan or from any compensation or other amount owing
to a Participant, the amount (in cash, Units, other securities, other Awards or
other property) of any applicable withholding taxes in respect of any Award, its
exercise, or any payment or transfer under such Award or the Plan and to take
such other actions as may be necessary in the opinion of the Partnership to
satisfy all obligations for the payment of such taxes.
 
(d) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be made available to the Participant (whether
electronically or otherwise) and shall specify the terms and conditions of such
Award and any rules applicable thereto, including but not limited to the effect
on such Award of the death, disability, retirement or other termination of
service of a Participant.
 
(e) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Partnership or any Affiliate from adopting or continuing in
effect other compensation arrangements, including without limitation any such
arrangements that provide for the grant of options, restricted Units, phantom
restricted Units and other types of awards provided for hereunder (subject to
approval of the limited partners of the Partnership if such approval is
required), and such arrangements may be either generally applicable or
applicable only in specific cases.
 
(f) No Right to Employment or Retention as Director. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Partnership or any Affiliate, or to be retained as a Non-Management
Director. Further, the Partnership or an Affiliate may at any time dismiss a
Participant from service, free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, any Award Agreement or any
other agreement between the Partnership or any Affiliate and the Participant.


(g) No Rights as Unitholder. Subject to the provisions of the applicable Award
Agreement, no Participant or holder or beneficiary of any Award shall have any
rights as a Unitholder with respect to any Units to be distributed under the
Plan until he or she has become the holder of such Units.
 
(h) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the internal laws of the State of New York.
 
(i) Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any Person or Award, or would disqualify the Plan or any Award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or such Award Agreement, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and such Award Agreement shall remain in full force and effect.
7

--------------------------------------------------------------------------------

(j) Additional Powers. The Committee may refuse to issue or transfer any Units
or other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation or entitle the
Partnership to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Partnership by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to such Participant, holder or beneficiary. Without limiting the
generality of the foregoing, no Award granted hereunder shall be construed as an
offer to sell securities of the Partnership, and no such offer shall be
outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.
 
(k) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or fiduciary
relationship between the Partnership or any Affiliate and a Participant or any
other Person. To the extent that any Person acquires a right to receive payments
from the Partnership or any Affiliate pursuant to an Award, such right shall be
no greater than the right of any unsecured general creditor of the Partnership
or such Affiliate.
 
(l) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated or otherwise eliminated.
 
(m) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
SECTION 10. Term of the Plan.
 
(a) Effective Date. The Plan shall be effective as of July 1, 2010 subject to
approval by the limited partners of Holding and shall have a term of 10 years.
 
(b) Expiration Date. No Award shall be granted under the Plan after June 30,
2020. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate such Award or to waive any conditions or rights under any such Award
shall, extend beyond such date.
 
SECTION 11. Section 409A of the Code.
 
(a) Although none of the Committee, the Partnership, Holding, any of their
affiliates or any of their agents make any guarantee with respect to the Plan or
Awards granted hereunder and shall not be responsible in any event with regard
to compliance with Section 409A of the Code, the Plan and the Awards granted
hereunder are intended to be exempt from Section 409A of the Code or otherwise
comply with the requirements of Section 409A of the Code, and the Plan and the
applicable Award Agreements shall be limited, construed and interpreted in
accordance with the foregoing. None of the Committee, the Partnership, Holding,
any of their affiliates or any of their agents shall have any liability to any
Participant or beneficiary as a result of any tax, interest, penalty or other
payment required to be paid or due pursuant to, or because of a violation of,
Section 409A of the Code.
 
(b) With regard to any distribution or payment with respect to an Award that is
considered “nonqualified deferred compensation” under Section 409A of the Code,
a Termination shall not be deemed to have occurred unless such Termination is
also a “separation from service” within the meaning of Section 409A of the Code
and, for purposes of such distribution or payment, references to a
“Termination,” “Termination of Employment,” “Termination of Directorship” or
like terms in the applicable Award Agreement or the Plan shall mean “separation
from service.” If the Participant is deemed on the date of Termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any distribution or payment that is considered
“nonqualified deferred compensation” under Section 409A of the Code payable on
account of a “separation from service,” such distribution or payment shall be
paid or provided on the date (the “Payment Date”) which is the earlier of (i)
the expiration of the six-month period measured from the date of such
“separation from service,” and (ii) the date of the Participant’s death. On the
Payment Date, all distributions and payments delayed pursuant to this Section
11(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Participant in a lump sum, and any remaining distributions and payments due
under the Plan shall be paid or provided in accordance with the normal payment
dates specified in the applicable Award Agreement or the Plan.
 
 

--------------------------------------------------------------------------------


